DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action responds to the amendment filed on 08/25/2020 and 04/27/2021 on . Claims 13-21, 23-24 and 26-30 are pending in the application. Claims 13 and 28 have been amended. Claims 29-30 are added.
Response to Arguments
Applicant's arguments filed on 04/27/2021 have been fully considered but they are not persuasive. Applicant’s argument is that the subject matter of claim 13 is novel and unobvious over Rothen, Cahill and Shvartman, considered individually or any obvious combinations thereof. Applicant argues that Rothen’ valves do not have the capabilities required of the valves of claim 13 wherein the valves being capable of only being set in fully open and fully closed positions, and not being capable of being set in intermediate positions between the fully open and fully closed positions while controlling pressure, by citing that Rothen’ valves as having “the actual value pressure signal produced by the pressure transducer in such a way that the solenoid valve is slightly opened by being pulsed from a closed-valve position” (emphasis added) and to open only "very little". The "slightly opened" opening "very little" of Rothen is in direct contrast to the "fully open" positions recited in claim 13, and Rothen discloses a condition in which "the inlet valve is completely open" in column 3, lines 42-46. In view of the "slightly opened" and "completely open" positions of the Rothen inlet valve 4, that Rothen inlet valve 4 is capable of multiple open positions so as not providing the claim 13 features of being capable of only being . 
The Examiner respectfully disagrees. As shown in Fig. 2-3 of Rothen, the valves are settled in either fully open or closed position, there is no time during the pressure controlling that the valve is settle in the intermediate positions between the fully open and closed position (see Fig. 2 below, as shown in Fig. 2-3 of Rothen, the valves are settled in either fully open or closed position, there is no time during the pressure controlling that the valve is settled in the intermediate positions between the fully open and closed position). As for the recitation of “slightly opened” in Rothen, the valve is opened very little or slightly when fully open, i.e. the valve is fully opened by being pulsed is little (column 2, lines 47-55), does not mean that the very little or slightly opened is the intermediate position between the fully open and fully closed position. The term “slightly opened” refers to the fully open position of the valve which is small, and the term “very little” refers to the amount of pulses times (tp1, tp2), therefore, the valve is at fully opened for a very little time (tp1, tp2)). Therefore, Rothen discloses the recitation features of claim 13 wherein the valves being capable of being set in intermediate positions between the fully open and fully closed positions while controlling pressure, and the subject matter of claim 13 is not anticipated or rendered obvious by Rothen, Carhill and/or Shvartsman.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 13-21, 23-24 and 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 13 and 28 recites the limitations of “first and second selector valves being only positionable setable in fully open and fully closed positions and not being setable in intermediate positions between the fully open and fully closed positions while performing pressure control” or “said first and second selector valves being capable of only being set in fully open and fully closed positions and incapable of being set in intermediate positions between the fully open and fully closed positions while performing pressure control”, which are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 14-21, 23-24 and 26-27 are also rejected because they depend upon the rejected claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 13, 15-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothen (US 4,887,636) and in view of Carhill et al. (US 8,118,256).
With regards to claim 13:
Rothen discloses (refer to Fig. 1 and 2 below) a pressure control device capable of continuous adjustment of pneumatic systems (brake fluid power system), the pressure control device comprising:
a control unit (16) with first and second switches forming first and second individual controllers, respectively, controlling a pressure limiting function, respectively (column 3, lines 7-25);
leak-proof first (4) and second (10) selector valves controlled by first (6) and second (10) valve drivers, respectively, said first and second selector valves forming a digital pressure control valve being only setable in fully open and fully closed positions and not being setable in intermediate positions between the fully open and fully closed positions while performing pressure control (see Fig. 2 below, as shown in Fig. 2-3 of Rothen, the valves are settled in either fully open or closed position, there is no time during the pressure controlling that the valve is settled in the intermediate positions between the fully open and closed position. As for the recitation of “slightly opened” in Rothen, the valve is opened very little or slightly when fully open, i.e. the valve is fully opened by being pulsed is little (column 2, lines 47-55), does not mean that the very little or slightly opened is the intermediate position between the fully open and fully closed position. The term “slightly opened” refers to the fully open position of the p1, tp2), therefore, the valve is at fully opened for a very little time (tp1, tp2));
a sensor (14) in fluid communication with said first and second selector valves (via supply line (S); 
a first voltage supply (not shown) electrically connected to said control unit (since this control unit (16) is electrically operated, it must be connected to a voltage supply); and
a consumer (2) connected in fluid communication to a pressure supply line (S) extending between and being in fluid communication with said first and second selector valves.
Rothen does not disclose the system is a hydraulic system.
Carhill et al. discloses a fluid power brake system can use hydraulic as fluid power (Column 1, lines 24-29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Rothen to use hydraulic as an alternative fluid power for the pneumatic power of Rothen as taught by Carhill et al. to provide the same effect of using pressure power to control the device.
	Rothen, as modified, discloses the pressure control device of claim 13.

    PNG
    media_image1.png
    382
    705
    media_image1.png
    Greyscale

Fig. 1

    PNG
    media_image2.png
    844
    519
    media_image2.png
    Greyscale

Fig. 2
With regards to claim 15:
 Rothen, as modified, discloses the pressure control device of claim 13 wherein said digital pressure control valve is electronically infinitely variable (based on electronic variable which is used for controlling from pressure sensor).
With regards to claim 16:
 	Rothen, as modified, discloses the pressure control device of claim 13 wherein each of said first and second selector valves (4, 10) is a 2/2-way selector valve.
With regards to claim 20:
  	Rothen, as modified, discloses (Column 1, lines 7-25) the pressure control device of claim 13 wherein said first (4) and second (10) selector valves represent first and second control edges (since the valves are reciprocating on-off valve, the opening and closing of the valve is controlled by the control edges) undertaking the pressure reducing function and the pressure limiting function, respectively.
Claims 14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothen and Carhill et al., as applied to claim 13 above, and in view of Shvartsman (US 2010/0309601).
With regards to claim 14:
Rothen, as modified, discloses the pressure control device of claim 13 (see rejected claim 13 above) wherein the control unit having first and second switches forming first and second individual controllers (for first and second 2-position solenoid valves (3, 4)), respectively.
Rothen, as modified, does not disclose the control unit with first and second transistors forming first and second individual controllers, respectively, and said transistors are field effect transistors (MOSEFT).
Shvartsman teaches ([0006], [0014]-[0018]) a controller for driving a 2 position magnetic solenoid valve comprising transistor (power MOSFET) forming individual controllers, and the valve driver having electronic switches activated by said transistor (power MOSFET).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit (12) of Rothen to have each magnetic solenoid valves (4, 10) being controlled by the control circuit design as taught by Shvartsman wherein the valve driver having electronic switches activated by said transistor (power MOSFET) to provide a control unit that can be operated at less power consumption (Shvartsman, [0004]).
 	Rothen, as further modified, discloses the pressure control device of claim 14.
With regards to claim 17:
 	Rothen, as further modified, discloses the pressure control device of claim 13 wherein said control unit comprises a computer (Shvartsman, [0005]).
With regards to claim 18:
 	Rothen, as further modified, discloses the pressure control device of claim 17 wherein said computer is a microprocessor (Shvartsman, [0005]).
Claims 19, 21, 23-24, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothen, Carhill et al. and Shvartsman, as applied to claims 13, 17 and 20 above, and in view of Shan (US 2016/0306370).
With regards to claim 19:
 Rothen, as further modified, discloses the pressure control device of claim 17 (see rejected claim 17 above) wherein the control unit comprises a computer.
Rothen, as further modified, does not disclose wherein said computer provides a PID control function as a control algorithm.
Shan discloses (refer to Fig. 3 below, and [0018]-0021]) a pressure control device (100) capable of continuous adjustment of pneumatic systems (gas) includes an apply valve (106) and a release valve (110), the pressure controller system adjust the manifold pressure by adjusting the supply valve and the release valve relative to the set-point, the controller system includes a PID controller coupled to the apply valve (106) and the release valve  (110) to provide PID control function to the opening and closing the apply and release valve.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Rothen to include the PID controller as taught by Shan in the controller of Rothen to provide the PID control function to the valves to provide quicker and accuracy valve characterization of the pressure controller system (Shan [0003]-[0005]).
Rothen, as further modified, discloses the pressure control device of claim 19.
With regards to claim 21:
 	Rothen, as further modified, discloses the pressure control device of claim 20 wherein said control unit comprises a computer with a PID control function as a control algorithm; and
 said sensor (14) is a pressure sensor detecting an actual pressure value of a consumer (2) selectively in fluid communication with said first and second selector valves, said pressure sensor being connected to said control unit (16) and providing said control unit with the actual pressure value, said control unit comparing the actual pressure valve to a pre-selectable nominal value (set value) such that the control algorithm decides which of said first and second control edges is selected to provide an open fluid connection of the respective selector valves depending on an occurring error between the nominal pressure value and the actual sensor value.

    PNG
    media_image3.png
    976
    791
    media_image3.png
    Greyscale

Fig. 3
With regards to claim 23:
 	Rothen, as further modified, discloses the pressure control device of claim 21 wherein each of said first and second valve drivers comprises an electromagnetic actuator via the respective electronic switch connect to a second voltage supply (battery (Shvartsman ([0005]);
 	the control algorithm stipulates a respective activation time (PWM (Pulse Width Modulation) time) for each of said first and second electronic switches (Rothen, Column 1, lines 26-68).
With regards to claim 24:
 	Rothen, as further modified, discloses the pressure control device of claim 23 wherein each of said electromagnetic actuator is an actuating magnet (i.e. core or plunger of solenoid valve which is normally made of magnetic material).
With regards to claim 26:
 	Rothen, as further modified, discloses (Column 1, lines 7-25) the pressure control device of claim 13 wherein
 	said control unit comprises a first PID controller (control loop employ feedback control based on the detected pressure from the pressure sensor (6)) controlling the pressure reducing function and a second PID controller controlling the pressure limiting function.
With regards to claim 27:
 	Rothen, as further modified, discloses the pressure control device of claim 13 wherein said digital pressure control valve is characteristic of a proportional valve (PID controlled).
With regards to claim 28:
 Rothen, as further modified, discloses a pressure control device capable of continuous adjustment of hydraulic systems, the pressure control device comprising:

leak-proof first (4) and second (10) selector valves controlled by first and second valve drivers having first and second electronic switches activated by said first and second transistors as parts of said control device, respectively, said first and second selector valves forming a digital pressure control valve, being capable of only being set in fully open and fully closed positions and incapable of being set in intermediate positions between the fully open and fully closed positions while performing pressure control and being provided with the pressure reducing function and the pressure limiting function by said PID controllers;
a sensor (14) in fluid communication with said first and second selector valves; 
a first voltage supply (not shown) electrically connected to said control unit (since this control unit (16) is electrically operated, it must be connected to a voltage supply); and 
 	a hydraulic consumer (2) connected in fluid communication to a hydraulic pressure supply line extending between and being in fluid communication with said first and second selector valves.
Rothen, as further modified, does not disclose the control unit with first and second transistors forming first and second individual PID controllers, respectively. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the PID controller of the control unit to have first and second individual PID controllers, respectively, for each of the first and second selector valves for PID controlling thereof, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Rothen, as further modified, does not disclose the pressure control device of claim 28.
Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothen and Carhill et al., as applied to claims 13 above, and in view of Hironaka (US 2011/0049970).
With regards to claim 29:
 Rothen, as modified, discloses (refer to Fig. 1 above) the pressure control device of claim 13 (see rejected claim 13 above) wherein said first selector valve (4) comprises an input port connected in fluid communication to a hydraulic pressure supply (8) and an outlet port connected in fluid communication to said hydraulic pressure supply line (S); and 
said second selector valve (10) comprises an input port connected in fluid communication to said hydraulic pressure supply line (S). 
Rothen, as modified, does not disclose said selector valve comprises an outlet port connected in fluid communication to a hydraulic tank.
Hironaka discloses (refer to Fig. 4 below) a brake hydraulic pressure control apparatus (1) having an hydraulic circuit comprising first (43) and second (47) selector valves in fluid communication with a hydraulic pressure supply (61) and a hydraulic consumer (WC1) connected in fluid communication to the hydraulic pressure supply line (61) extending between and being in fluid communication with said first and second selector valves; wherein said first selector valve (43) comprises an input port connected in fluid communication to a hydraulic pressure supply (pump 32) and an outlet port connected in fluid communication to said hydraulic pressure supply line (61); and said second selector valve (47) comprises an input port connected in fluid communication to said hydraulic pressure supply line (61) and an outlet port connected in fluid communication (via lines 65, 69) to a hydraulic tank (11).

Rothen, as further modified, discloses the pressure control device according to claim 29.

    PNG
    media_image4.png
    1082
    878
    media_image4.png
    Greyscale

Fig. 3

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothen,  Carhill et al., Shvartsman and Shan, as applied to claims 28 above, and in view of Hironaka (US 2011/0049970).
With regards to claim 30:
 Rothen, as further modified, discloses (refer to Fig. 1 above) the pressure control device of claim 28 (see rejected claim 28 above) wherein said first selector valve (4) comprises an input port connected in fluid communication to a hydraulic pressure supply (8) and an outlet port connected in fluid communication to said hydraulic pressure supply line (S); and 
said second selector valve (10) comprises an input port connected in fluid communication to said hydraulic pressure supply line (S). 
Rothen, as further modified, does not disclose said selector valve comprises an outlet port connected in fluid communication to a hydraulic tank.
Hironaka discloses (refer to Fig. 3 above) a brake hydraulic pressure control apparatus (1) having an hydraulic circuit comprising first (43) and second (47) selector valves in fluid communication with a hydraulic pressure supply (61) and a hydraulic consumer (WC1) connected in fluid communication to the hydraulic pressure supply line (61) extending between and being in fluid communication with said first and second selector valves; wherein said first selector valve (43) comprises an input port connected in fluid communication to a hydraulic pressure supply (pump 32) and an outlet port connected in fluid communication to said hydraulic pressure supply line (61); and said second selector valve (47) comprises an input port connected in fluid communication to said hydraulic pressure supply line (61) and an outlet port connected in fluid communication (via lines 65, 69) to a hydraulic tank (11).

 	Rothen, as further modified, discloses the pressure control device according to claim 30.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753